Citation Nr: 0948613	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-34 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

Entitlement to service connection for anxiety.  

Entitlement to service connection for depression. 

Entitlement to service connection for a heart disorder. 

Entitlement to service connection for hypertension.  

Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
February 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of the Department of Veterans 
Affairs (VA) regional Office (RO) in Cleveland, Ohio.  

In October 2007, the Veteran requested a hearing in 
connection with his appeal.  He withdrew the request in 
January 2008 and has not made any additional hearing request.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not include 
a diagnosis of PTSD, and the Veteran has not claimed the 
existence of any in-service stressors.

2.  The competent medical evidence does not include a 
diagnosis of or treatment for anxiety.    

3.  The competent medical evidence of record does not include 
a diagnosis of or treatment for depression.  

4.  The Veteran's current cardiovascular disease is not shown 
to be related to his period of active service, and it did not 
manifest to a compensable degree within one year of 
discharge.  

5.  The Veteran's current hypertension is not shown to be 
related to his period of active service, and it did not 
manifest to a compensable degree within one year of 
discharge.  

6.  The Veteran's current left knee degenerative disease and 
right knee complaints are not shown to be related to his 
period of active service, and arthritis did not manifest to a 
compensable degree within one year of discharge.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).  

2.  Anxiety was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

3.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

4.  A heart disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  

5.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  

6.  A bilateral knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in July 2006.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  The RO included a PTSD 
stressor questionnaire in this correspondence.  

In the correspondence dated in July 2006, the RO also 
informed the Veteran that when service connection is granted, 
a disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has also satisfied VA's duty to assist.  The RO has 
obtained the Veteran's service treatment records and private 
medical records from Madison County Hospital, Mount Carmel 
Medical Center, and Greater Ohio Cardiology.  In a January 
2008 Board hearing response form, the Veteran indicated that 
he would obtain updated medical records from the VA medical 
center (VAMC) in Chillicothe, Ohio; those records have not 
been associated with the claims file.  Although VA is 
responsible for making reasonable efforts to obtain federal 
records, which includes VAMC records, VA has no duty to act 
when such action would serve no useful purpose.  38 U.S.C.A. 
§ 5103A(a)(2).  In this case, recent VAMC records, if 
obtained, would not aid in substantiating the claim, as those 
records could not show that any of the claimed conditions 
were incurred in service.  As there is no reasonable 
possibility that the recent VAMC records would further the 
Veteran's claims, the Board finds that obtaining them is 
unnecessary.  38 U.S.C.A. § 5103A (a)(2).      

The Board also notes that the Veteran did not receive VA 
examinations in connection with the issues on appeal.  The 
Board's duty to assist requires obtaining an examination in 
certain circumstances.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The duty to obtain an examination arises only if, 
among other things, the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but establishes that the  Veteran suffered 
an event, injury, or disease in service or that certain 
diseases manifested during an applicable presumptive period.  
Id.  Whether the Veteran suffered an event, injury, or 
disease in service is a determination that the Board must 
make.  McLendon, 20 Vet. App. 79, 82 (2006).  For reasons 
cited more fully below, the record contains no evidence that 
any of the Veteran's claimed disorders began due to in-
service injuries, events, or diseases.  As such, the Board 
has not duty to obtain VA examinations or opinions in this 
case.  

The Veteran has not made the RO or the Board aware of any 
additional evidence that is relevant to his appeal, and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease," and (3) evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  The burden typically cannot be met by 
lay testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis or cardiovascular-renal disease, including 
hypertension, manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

	PTSD, Anxiety, and Depression

The Veteran claims entitlement to service connection for 
PTSD, anxiety, and depression.  The RO denied these claims in 
a May 2007 rating decision; the Veteran appeals that 
decision. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

While the record shows that the Veteran served in the 
Republic of Vietnam from June 1965 to June 1966, the record 
does not contain evidence of a diagnosis of PTSD, anxiety or 
depression.  The Veteran's service treatment records are 
silent as to psychological complaints.  In a report of 
medical history prepared in conjunction with his January 1967 
separation examination, the Veteran denied experiencing 
depression, excessive worry, or nervous trouble.  The 
military examiner stated that the Veteran's psychiatric 
health was normal.  

Further, there is no medical evidence of a diagnosis of or 
treatment for PTSD, anxiety, or depression.  In a July 2006 
VCAA notice letter, the RO specifically requested information 
from the Veteran pertaining to his PTSD claim.  The Veteran 
did not respond to this letter and has not provided any other 
evidence or argument in support of his claim.  Also, he has 
not claimed to have experienced any in-service stressors.  A 
Veteran must first have a disability in order to be 
considered for service connection.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  In the absence 
of competent medical evidence of the claimed disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  As the evidence of record does not include 
a diagnosis of PTSD or any other psychological disorder, and 
the Veteran has not submitted any other evidence or argument 
in support of his claim, the preponderance of the evidence 
weighs against the Veteran's claims.  Thus, service 
connection for PTSD, anxiety, and depression is not 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

	Heart Disorder and Hypertension

The Veteran claims service connection for a heart disorder 
and hypertension.  The RO denied these claims in a May 2007 
rating decision; the Veteran appeals that decision.  

The medical evidence of record shows that the Veteran has a 
recent history of cardiovascular problems.  A September 2002 
treatment note from Madison County Hospital shows that the 
Veteran reported to the hospital with chest pain; tests 
revealed the presence of anterior apical ischemia.  One week 
later, the Veteran underwent a coronary artery bypass 
grafting procedure.  His diagnosis before and after surgery 
was atherosclerotic cardiovascular disease with unstable 
angina.  The operative report indicates that the Veteran had 
a one to two year history of substernal chest pain radiating 
into his back.  The record contains evidence of hypertension 
dating back to the September 2002 surgery.  

While the Veteran has current diagnoses of a heart disorder 
and hypertension, there is no evidence relating these 
disorders to service.  The Veteran's service treatment 
records are silent as to complaints of or treatment for 
cardiovascular problems.  In a report of medical history 
prepared in conjunction with his separation examination, the 
Veteran stated that he had never experienced pain or pressure 
in the chest, palpitation or pounding heart, or high or low 
blood pressure.  The military examiner stated that the 
Veteran's chest, heart, and vascular systems were normal.  
The record is entirely silent for the 35 year period between 
the Veteran's separation and his 2002 surgery.  The Veteran 
has not submitted any other evidence or argument in support 
of his claims.  Thus, the Veteran is not entitled to service 
connection on either a direct or a presumptive basis.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309

Here, the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not applicable, 
and the Board must deny the claims.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	Bilateral Knee Disorder

The Veteran claims service connection for a bilateral knee 
disorder.  The RO denied the claim in a May 2007 rating 
decision, and the Veteran appeals that decision.  

The evidence contains a current diagnosis of a left knee 
disorder and indicates that the Veteran currently suffers 
from right knee pain.  The first record of such a disorder is 
contained in an October 2002 private treatment note from 
Greater Ohio Cardiology; the Veteran reported a history of 
knee surgery 25 years prior.  In May 2003, the Veteran 
reported to Madison County Hospital with complaints of right 
knee pain and effusion.  An x-ray study revealed advanced 
lateral compartment degenerative disease of the left knee and 
an unremarkable right knee.  A November 2003 private 
treatment note shows that the Veteran was prescribed pain 
medication for his right knee.  

Despite his current knee complaints, there is no evidence of 
in-service complaints of or treatment for a bilateral knee 
disorder.  Service treatment records are silent as to the 
knees, and the Veteran reported no trick or locked knee, 
joint deformity, or arthritis at separation.  The military 
separation examiner noted normal extremities and a normal 
musculoskeletal system.  The Veteran has not provided 
evidence or argument that he sustained a bilateral knee 
injury in service or that arthritis of the knees manifested 
to a compensable degree within one year of separation.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.  As there is no evidence 
relating the Veteran's current knee complaints to service, 
the Board finds that the preponderance of the evidence is 
against the claim, and service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  
  

ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for anxiety is denied. 

Entitlement to service connection for depression is denied.  

Entitlement to service connection for a heart disorder is 
denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a bilateral knee 
disorder is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


